

 S994 ENR: Protecting Religiously Affiliated Institutions Act of 2018
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Fifteenth Congress of the United States of America2d SessionBegun and held at the City of Washington on Wednesday, the third day of January, two thousand and
			 eighteenS. 994IN THE SENATE OF THE UNITED STATESAN ACTTo amend title 18, United States Code, to provide for the protection of community centers with
 religious affiliation, and for other purposes.1.Short titleThis Act may be cited as the Protecting Religiously Affiliated Institutions Act of 2018.2.Protection of community centers with religious affiliationSection 247 of title 18, United States Code, is amended—(1)in subsection (a)(2), by inserting after threat of force, the following: including by threat of force against religious real property,;(2)in subsection (d)—(A)in the matter preceding paragraph (1), by inserting or (c) after subsection (a);(B)in paragraph (3), by striking and at the end;(C)by redesignating paragraph (4) as paragraph (5); and(D)by inserting after paragraph (3) the following:(4)if damage to or destruction of property results from the acts committed in violation of this section, which damage to or destruction of such property is in an amount that exceeds $5,000, a fine in accordance with this title, imprisonment for not more than 3 years, or both; and; and (3)in subsection (f), by inserting before the period at the end the following: , or real property owned or leased by a nonprofit, religiously affiliated organization.Speaker of the House of RepresentativesVice President of the United States and President of the Senate